DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on November 08, 2021 is acknowledged.  Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent Application Publication 2012/0244677 as filed by Lin et al. (hereinafter, Lin).

	Lin teaches a method for processing a substrate.  Lin teaches providing a substrate having a first region (110) and a second region (115) on a substrate surface.  Lin teaches supplying a film deposition material (120) to form a first chemical bond in the first region and a second chemical bond in the second region to the substrate surface, the second chemical bond having a second bond energy lower than a first bond energy of the first chemical bond (see, for example, FIG. 2 and [0013].   Lin teaches selectively forming a film in the first region by supplying an energy lower than the first bond energy of the first chemical bond and higher than the second bond energy of the second chemical bond (see, for example, FIG. 2 and [0014]).

	Regarding claim 2, Lin teaches supplying the energy by setting the substrate surface to a temperature lower than a first temperature at which the first chemical bond is broken and higher than a second temperature at which the second chemical bond is broken (see, for example, FIG. 2 and [0014]).

Claims 1, 3 and 9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent Application Publication 2016/0181116 as filed by Berry et al. (hereinafter, Berry).

Barry teaches providing a substrate having a first region and a second region on the substrate surface.  Lin teaches supplying a film deposition material to form a first chemical bond in the first region and a second chemical bond in the second region to the substrate surface with the first chemical bond being stronger than the second chemical bond (see, for example, [0013] and FIG. 2).  Lin teaches selectively forming a film in the first region by supplying an energy that is lower than the first bond energy and higher than the second bond energy (see, for example, [0014] and FIG. 2).

	Regarding claim 3, Berry teaches the first region is formed of silicon nitride and the second region is formed of silicon oxide (see, for example, FIG. 2A -2D, and [0030]).

	Regarding claim 9, Berry teaches selectively etching the second region with respect to the first region (see, for example [0052]).

Claims 1, 2 and 6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent Application Publication 2017/0323781 as filed by Kachian et al. (hereinafter, Kachian).

	Kachian teaches a method for processing a substrate.  Kachian teaches providing a substrate having a first region (silicon-containing dielectric) and a second region (metal oxide) on a substrate surface.  Kachian teaches supplying a film deposition material (SAM precursor) to form a first chemical bond in the first region and a second chemical bond in the second region to the substrate surface, the second chemical bond having a second bond energy lower than a first bond energy of the first chemical bond.  Kachian teaches selectively forming a film in the first region by supplying an energy lower than the first bond energy of the first chemical bond and higher than the second bond energy of the second chemical bond (see, for example [0022]).

    PNG
    media_image1.png
    283
    425
    media_image1.png
    Greyscale


	Regarding claim 2, Kachian teaches supplying the energy by setting the substrate surface to a temperature lower than a first temperature at which the first chemical bond is broken and higher than a second temperature at which the second chemical bond is broken (see, for example [0022]).
	Regarding claim 6, Kachian teaches supplying a processing material to the substrate to react with chemisorbed precursor (see, for example, [0024]–[0025]).

Allowable Subject Matter
Claims 4, 5, 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441. The examiner can normally be reached variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLAN W. OLSEN
Primary Examiner
Art Unit 1716



/Allan W. Olsen/Primary Examiner, Art Unit 1716